DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received August 14, 2019.
	Claims 1-23 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-11 are a method, which is a process.

Claim 23 is a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 12, and 23, which are similar in scope, is defined as:
A method comprising: (a) obtaining unverified [] firearm license data representing a license purportedly licensing a licensee; (b) retrieving, trusted [] firearm license data representing a license confirmed to license the licensee; (c) comparing the unverified [] firearm license data to the trusted [] firearm license data; and (d) when the unverified [] firearm license data and the trusted [] firearm license data match, determining that the unverified [] firearm license data represents an authentic license of the licensee.

The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.


Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the 
Claim 1 recites the following additional elements:
Hashed data
Retrieving information from a blockchain that is hashed	comparing hashed data to see if there is a match
Claim 12 recites the following additional elements:
A system
A processor
A network controller communicatively connected to the processor, the network controller for communicating with a blockchain
A non-transitory computer readable medium having stored thereon computer program code that is executable by the processor and that, when executed by the processor, causes the processor to perform a method comprising
Hashed data
Retrieving information from a blockchain that is hashed	comparing hashed data to see if there is a match
Claim 23 recites the following additional elements:
A non-transitory computer readable medium having stored thereon computer program code that is executable by the processor and that, when executed by the processor, causes the processor to perform a method comprising

Retrieving information from a blockchain that is hashed	comparing hashed data to see if there is a match
These elements are merely instructions to apply the abstract idea to a computer or other machinery because the elements are a mere combination of hashed data and blockchain, which stores data by hashing, and, per claims 12 and 23, generic computer components.  Data that is hashed is merely an instruction to apply hashing to data, or the existence of hashing.  Using blockchain to store and subsequently retrieve hashed data is a mere applied use of blockchain, as blockchain, used in this way, is a mere storage element, much like memory.  Using hashed data on a blockchain and comparing hashed data is similarly a mere applied use of hashed data, because comparing hashed data is merely one applied use of hashing.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The analysis is therefore carried over from Prong 2: the elements in combination, generic computing components and blockchain elements (which necessarily need to run on a computer), is merely applied, and therefore is not significantly more than the abstract idea.  
The idea of comparing hashed information to verify if there is a match is an internet standard technology.  It is used to verify users with cookies and tokens in accessing websites.  See page 3 and 8, Jagodzinski, Nick, "Par 1: Complete User Authentication: Basics, Hashing, and JWT," Medium.com [online], published on Oct 31, 2018, available at: < https://medium.com/@nick_92077/user-authentication-basics-hashing-and-jwt-3f9adf12272 >  Because the set cookie and token use hashing and comparing hashes for authentication, these techniques are not significantly more as they are used to authorize users on websites.  
Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2 and 13 further define the abstract idea of claims 1 and 12 by pairing a "license identifier," like a name, with the firearm license data.  That data is retrieved from the blockchain using a certain piece of data is a mere applied use of blockchain.  

	Claims 4 and 15 recite the additional element of a non-fungible token that represents an element in a transaction, which is a mere applied use of blockchain to store a representation of a physical element.  Further, the abstract idea of claims 1 and 12 is defined with limitations of an "authentic license of the licensee" and a "transaction evidencing transfer of the token to the licensee" which one could do mentally with paper, by transferring paper to someone that is authentic, that is, agreed upon to be a true representation.  
	Claims 5 and 16 further define the abstract idea of claims 1 and 12 with a "validity state of the license" which can be retrieved and a rule followed that a transaction evidencing transfer is only done if the license is valid.  That this information is retrieved from blockchain (and later information is stored on blockchain) is an applied use of blockchain, as blockchain is used to store information.
	Claims 6 and 17 further define the abstract idea of claims 1 and 12 with accessing a data source storing a list persons disqualified from acquiring a firearm, and then not performing the "transaction" (a decision) if the person is on the list (or performing the "transaction" if the person is on the list).  Like claims 5 and 16, the storing and retrieving information on the blockchain is an applied use of blockchain.  
	Claims 7 and 18 recite the additional element of storing data (trusted hashed firearm license data) on a non-blockchain database communicatively coupled to the 
	Claims 8 and 19 recite that the database (of claims 7 and 18) is a distributed database is a further apply it message because though it is a more defined database, the database is still being used for storage, an apply it recitation of an element.
	Claims 9 and 20 further define the abstract idea with a mental process of receiving a request, making a determination (judgment) that the request is made by an authorized requester, and then making a further determination to respond to the request by sending data (could be done on paper) of the firearm license and a copy of the license (also on paper).  The additional elements of a blockchain and hashed data were previously analyzed in the independent claims and are recited as apply it elements here.
	Claims 10 and 21 include the additional element of the blockchain having computer code, which is an apply it element because it merely defines that the blockchain has computer code.  Blockchains have some amount of code to perform the steps they are assigned and therefore this is not a practical application or significantly more.  
	Claims 11 and 22 further defines the abstract idea of comparing an address of a source of the request against a "whitelist" of allowed addresses, and then making a determination (judgment) that the request is made by the authorized requester when the address is on the blockchain.  That the blockchain address is being compared is an apply it element that is similar to the comparing of hashed values to verify as recited in the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al., US PGPUB 2013/0166462 A1 ("Glover") in view of Gupta, US PGPUB 2021/0243027 A1 ("Gupta").
Per claims 1, 12, and 23, which are similar in scope, Glover teaches 
	(a) obtaining unverified firearm license data representing a license purportedly licensing a licensee; par 021: "The present system is described herein as facilitating a firearm acquisition process utilizing specifically ATF E-Form 4473. E-Form 4473 is an electronic form that, in the United States, must be completed when a person purchases a firearm from a Federal Firearm License (FFL) holder. The form collects 
	 (b) retrieving, trusted firearm license data representing a license confirmed to license the licensee in par 025: " After step 104 is complete, vendor associate 12 validates the name and address information provided by customer 10 in the form (step 106) and verifies that customer 10 has completed lines 3-10 of the form, as well as verifying that customer 10 is authorized to make a firearms purchase by reviewing section 11 of the form (step 108). In step 110, the vendor verifies the customer's citizenship status and may request the completion of additional paperwork."
(c) comparing the unverified firearm license data to the trusted firearm license data; in par 025: "In step 112, vendor associate 12 completes the vendor-relevant portion of the form and in step 114, vendor associate 12 calls in a background check to the appropriate governmental agency."
and (d) when the unverified firearm license data and the trusted firearm license data match, determining that the unverified firearm license data represents an authentic license of the licensee in par 026: "If, however, the background check indicates that the transaction can proceed, the process moves to step 120 and the firearm transaction continues with the customer paying for the firearm at the vendor's point of sale system 14."
	Glover does not teach hashed data and retrieving hashed data from a blockchain for the purposes of licensing.  

	Gupta teaches hashed data in par 098: "The origination information of the ICVS can also include any or a combination of cryptographic proof of at least one of operating software and the TEE that is used to generate the third set of data packets, cryptographic proof of the user, cryptographic proof of entity running the TEE, cryptographic proof of verifier, and cryptographic proof of the third relying-party. The binding between the second set of data packets with the origination information of the ICVS can be performed using any or a combination of checksum, hash, and the like."
	Then, Gupta teaches retrieving data from a blockchain in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be provided to the organization for further use. In another exemplary embodiment, an NFT associated with the third set of data packets stored on a blockchain can ensure that the data packets are retrieved only a limited number of times before being destroyed."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the firearm license data teaching of Glover 
a global digital identity system does not exist, due to which all entities such as banks still require physical Know Your Customer (KYC) for compliance with Anti-Money Laundering (AML) compliance. Further, many government or enterprise services and on-boarding workflows require notarization and apostle or a physical presence of a user due to which governments are required to have physical application processing centers with limited regional coverage for visa, licenses and permits, etc. Furthermore, exposure to counterfeiting and forgery leads to an undue time, cost, liability and friction to global commerce. Another issue with typical credential verification approach is the “phone-home-problem”, where the credentials are required to be verified with the issuer, thereby incurring mass-surveillance possibility of the credential users.

Par 006.  Gupta teaches that the current identity verification systems require physical application processing centers and verifying credentials with an issuer, which incur more costs and potentially risk privacy issues. One would be motivated to combine Glover with Gupta to further improve Glover's automation teachings in the firearm licensing space (see Glover par 020, "The present system … provides for automated processing and management of firearm transactions leading to increased efficiency.")  Because the identity verification could be also automated, one would be motivated to combine the two references to further increase efficiency, minimize errors, and, as noted by Gupta, protect people's privacy.  For these reasons, one would be motivated to combine Glover with Gupta.  
	Per claims 2 and 13, which are similar in scope, Glover and Gupta teach the limitations of claims 1 and 12, above.  Glover further teaches the unverified firearm license data is obtained together with a license identifier in par 025 where the customer provides name and address information, which is license data together with a license identifier (name).  Glover then teaches and wherein retrieving the trusted firearm license data is performed using the license identifier in par 025 where the background check is processed using information provided by the customer, which includes the name (the license identifier).
	Glover does not teach hashed data and from the blockchain.
	Gupta teaches hashed data in par 098: "The origination information of the ICVS can also include any or a combination of cryptographic proof of at least one of operating software and the TEE that is used to generate the third set of data packets, cryptographic proof of the user, cryptographic proof of entity running the TEE, cryptographic proof of verifier, and cryptographic proof of the third relying-party. The binding between the second set of data packets with the origination information of the ICVS can be performed using any or a combination of checksum, hash, and the like."
	Then, Gupta teaches retrieving data from a blockchain in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be provided to the organization for further use. In another exemplary embodiment, an NFT associated with the third set of data packets stored on a blockchain can ensure that the data packets are retrieved only a limited number of times before being destroyed."
the unverified firearm license data and the license identifier are concurrently obtained from the licensee in par 024 where the name and address (identifier and license data, respectively) are obtained from the customer at the same time.  See par 024: "Accordingly, in step 104, customer 10 begins completing a conventional form 4473 by completing section A of the 4473 form (e.g., questions 1-17) that ask for information from customer 10. Generally, step 104 is completed with a vendor associate present (as the associate is now engaged in assisting customer 10), even though those portions of the 4473 form (in most cases) can be completed by customer 10 with little assistance from vendor associate 12."
	Glover does not teach hashed data.
	Gupta teaches hashed data in par 098: "The origination information of the ICVS can also include any or a combination of cryptographic proof of at least one of operating software and the TEE that is used to generate the third set of data packets, cryptographic proof of the user, cryptographic proof of entity running the TEE, cryptographic proof of verifier, and cryptographic proof of the third relying-party. The binding between the second set of data packets with the origination information of the ICVS can be performed using any or a combination of checksum, hash, and the like."
	Per claims 4 and 15, which are similar in scope, Glover and Gupta teach the limitations of claims 1 and 12, above.  Glover further teaches represents a firearm, and further comprising, after the unverified license data is determined to represent an authentic license of the licensee, storing a transaction evidencing transfer of the token to the licensee in par 027 where the serial number of the firearm, which under a broadest reasonable interpretation teaches a token, because it is a symbol that stands for the firearm, is entered along with the customer name into the point of sale system, after the transaction is complete.  See par 027: "Vendor associate 12 enters information identifying the firearm being purchased into point of sale system 14. Vendor associate also enters customer information into point of sale system 14 (step 122) by visually transcribing the information from the completed form provided by the customer. Point of sale system 14 then associates the firearm identification information (e.g., a serial number) with a serial number associated with the form 4473 (step 124)."
	Glover does not teach a non-fungible token stored on the blockchain; hashed data; and storing a non fungible token on the blockchain.
	Gupta teaches a non-fungible token stored on the blockchain and storing a non fungible token on the blockchain in par 099, where the "cryptographic value" is stored in "immutable storage such as a Blockchain" including "non-fungible tokens of the user."  See par 099: "Further, the DDEVE 110 can store the cryptographic value in an immutable storage such as a blockchain, a DLT, a merkle tree, a database and the like, so that the cryptographic value can be used by a relying-party 112 to validate integrity of the third set of data packets that can be associated with an identity of the user 108. The identity can include PKIs associated with the user 108, password of the user 108, PIN of the user 108, biometrics of the user 108, behavioral data of the user 108, non-fungible tokens of the user 108, FIDO credentials of the user 108, device attributes of the user 108, demographics of the user 108, and the like."
a validity state of the license is stored, and further comprising retrieving the validity state, wherein the transaction evidencing transfer of the token is stored only if the validity state shows the license is valid in par 032 where the data from the transaction, which is a valid (teaching validity) transaction because it would not be permitted otherwise, is available for retrieval on a database, and is retrieved when an audit occurs.  This is because under a broadest reasonable interpretation data is retrieved during an audit.  See par 032: "The data can then be used to populate the vendor's `bound book` (either in print or electronic form), update the vendor's inventory, and store other information associated with the transaction. Additionally, because the data is stored in an accessible database, should it be necessary to generate information pursuant to an appropriate audit request from a governmental agency, a suitable report can be quickly generated."
	Glover does not teach on/from the blockchain.
	Gupta teaches on/from the blockchain  in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be 
	Per claims 6 and 17, which are similar in scope, Glover and Gupta teach the limitations of claims 4 and 15, above.  Glover further teaches determining by accessing a data source storing a list persons disqualified from acquiring a firearm, and wherein the transaction evidencing transfer of the token is stored only if the licensee is absent from the list in pars 043-044 where a background check based on the information is performed and the response returned either prevents the transaction from proceeding (background check not passed) or allows it to proceed. See pars 043-044: "the associate submits the information provided by the customer to a background check system in step 160. The background check may be performed automatically, for example, by a computer system made available by a governmental agency (e.g., governmental agency 218 of FIG. 3), such as the ATF, Federal Bureau of Investigation (FBI), NICS, or a local agency tasked with performing background checks prior to firearm acquisition."  See par 044: "After the background check is processed, the transaction system receives a response that indicates whether the background check resulted in the customer being approved or certified for the firearm transaction or whether the transaction is to be denied or delayed. If the response indicates that the transaction is to be delayed or denied in step 162, the transaction is terminated in step 164."  Par 045 then teaches that if the transaction is approved then the transfer is recorded.  
	Glover does not teach on the blockchain.
 on the blockchain  in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be provided to the organization for further use. In another exemplary embodiment, an NFT associated with the third set of data packets stored on a blockchain can ensure that the data packets are retrieved only a limited number of times before being destroyed."
	Per claims 7 and 18, Glover and Gupta teach the limitations of claims 1 and 12, above.  Glover further teaches the license that the trusted firearm license data represents is stored on a non-blockchain database in par 049 where information is stored in an inventory system , and in par 051 where databases are taught for which each component of the system has a database.  See par 049: "After the transaction is complete, in step 180, information contained in the E-Form 4473 is stored within the inventory system. The information is validated by an administrator (step 182) and is filed in the vendor's storage system (step 184). The process ends at step 186 with the information contained in E-Form 4473 being filed and the firearm transaction is completed."  See par 051: "the system includes a number of components (e.g., user terminal 200, vendor terminal 208, system manager 204, and their respective 
	Glover does not teach hashed data; a database communicatively connected to the blockchain.
	Gupta teaches hashed data in par 098: "The origination information of the ICVS can also include any or a combination of cryptographic proof of at least one of operating software and the TEE that is used to generate the third set of data packets, cryptographic proof of the user, cryptographic proof of entity running the TEE, cryptographic proof of verifier, and cryptographic proof of the third relying-party. The binding between the second set of data packets with the origination information of the ICVS can be performed using any or a combination of checksum, hash, and the like."
Gupta then teaches a database communicatively connected to the blockchain in pars 0123-24 where the third data set packets, which are taught as being stored in a database in par 0123, are also stored on a blockchain in par 0124.
	Per claims 8 and 19, which are similar in scope, Glover and Gupta teach the limitations of claims 7 and 18, above.  Glover does not teach wherein the database is a distributed database.
	Gupta teaches wherein the database is a distributed database in par 0123 where "a dlt" is taught, which is a kind of distributed database (distributed ledger technology).
	Per claims 9 and 20, which are similar in scope, Glover and Gupta teach the limitations of claims 7 and 18, above.  Glover further teaches receiving a request to access at least one of the trusted firearm license data and the copy of the license stored on the database; determining whether the request is made by an authorized requester; and only responding to the request by sending the at least one of the trusted firearm license data and the copy of the license when the request is made by the authorized requester in pars 053-054 where if a customer cannot complete a transaction at a first vendor (because that vendor does not have the firearm desired), the customer can go to a second vendor who accesses the information provided at the first vendor to sell the firearm. This teaches a request to access because the second vendor accesses the information, the second vendor is determined to be authorized by being in the network of the first vendor, and the request is then responded to by sending the data to the second vendor to complete the transaction.  See par 053: "As such, a customer could initially provide the E-Form 4473 information at a first one of the vendor's stores. But, upon discovering that the desired firearm is only available at a second of the vendor's stores, the customer can travel to that store to purchase the desired firearm. In that case, the information provided by the customer at the first store location can easily be retrieved by associates at the second store location to execute the transaction."  See par 054: "The system includes user terminal 200 which communicates with other components of the system through network 202. User terminal 200 is configured to allow the customer to interact with a vendor's firearm transaction system to initiate a transaction. Using user terminal 200, a customer can initiate a transaction by communicating with the vendor's system to complete at least an initial portion of the forms necessary for a particular firearm transaction."
	Glover does not teach hashed data; on the blockchain. 
hashed data in par 098: "The origination information of the ICVS can also include any or a combination of cryptographic proof of at least one of operating software and the TEE that is used to generate the third set of data packets, cryptographic proof of the user, cryptographic proof of entity running the TEE, cryptographic proof of verifier, and cryptographic proof of the third relying-party. The binding between the second set of data packets with the origination information of the ICVS can be performed using any or a combination of checksum, hash, and the like."
	Gupta then teaches on the blockchain in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be provided to the organization for further use. In another exemplary embodiment, an NFT associated with the third set of data packets stored on a blockchain can ensure that the data packets are retrieved only a limited number of times before being destroyed."
	Per claims 10 and 21, which are similar in scope, Glover and Gupta teach the limitations of claims 9 and 20 above. Glover further teaches wherein determining whether the request is made by the authorized requester is performed using computer program code in par 076 where inherently when the vendor looks up to see customer information on a computer the request is performed using computer code.  a vendor associate can retrieve the information that was originally submitted by the customer using the present system. To access the customer's information, the vendor associate first logs into a vendor terminal."
	Glover does not teach stored on the blockchain.
	Gupta teaches stored on the blockchain in par 0125: "NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc. Access controls can be added to NFTs. For instance, an educational institute can store university diploma of an individual on blockchain using NFT and can provide access to that NFT to the individual. An organization can implement provide a VIU at its office so that a user, i.e. a candidate being interviewed by the organization on reaching the office, can use VIU to access his NFT and associated university diploma in a secure and untamperable manner. After due authentication, the university diploma data can be provided to the organization for further use. In another exemplary embodiment, an NFT associated with the third set of data packets stored on a blockchain can ensure that the data packets are retrieved only a limited number of times before being destroyed."
	Per claims 11 and 22, which are similar in scope, Glover and Gupta teach the limitations of claims 9 and 20 above. Glover does not teach (a) comparing a blockchain address of a source of the request against a whitelist of allowed addresses; and (b) determining that the request is made by the authorized requester when the blockchain address is on the whitelist.
(a) comparing a blockchain address of a source of the request against a whitelist of allowed addresses; and (b) determining that the request is made by the authorized requester when the blockchain address is on the whitelist in par 077: "In an embodiment, the ICVS is selected from a plurality of white-listed web portals, said plurality of white-listed web portals having one or more attributes selected from any or a combination of strength of user authentication, strength of identity proofing, types of biometrics available, population coverage, legal acceptance, types of identity attributes available, category of white list, region/country to which each white-listed web portal pertains, and is associated standardized parser output."
Therefore, claims 1-23 are rejected under 35 USC 103.
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Houser, Kristin "Here's How Blockchain Could be Used for Gun Control," Futurism [online], published on February 27, 2018, available at: < https://futurism.com/blockchain-gun-control >
	Teaches on page 3 that using blockchain to track guns would be a database to track firearms and also to use during a background check of buyers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689